 1                                                                     FILED IN THE
                                                                   U.S. DISTRICT COURT
                                                             EASTERN DISTRICT OF WASHINGTON

 2
                                                              Nov 21, 2019
 3
                                                                  SEAN F. MCAVOY, CLERK

 4
 5
 6
 7                       UNITED STATES DISTRICT COURT
 8                     EASTERN DISTRICT OF WASHINGTON
 9
10 LIZZIE ELLEEN ROBERTSON,
11       Plaintiff,                              NO. 4:18-cv-05179-SAB
12        v.
13
14 BENTON COUNTY CORRECTIONS,                    ORDER DISMISSING CASE
15 C/O UNKOWN YANEZ, and C/O
16 UNKNOWN SWIFT,
17       Defendants.
18        On October 24, 2019, the Court ordered Plaintiff to show cause why the
19 above-captioned matter should not be dismissed for failure to prosecute. ECF No.
20 33. Plaintiff has not responded to the Court’s Order.
21 //
22 //
23 //
24 //
25 //
26 //
27 //
28 //


     ORDER DISMISSING CASE * 1
1        Accordingly, IT IS HEREBY ORDERED:
2        1. The above-captioned matter is DISMISSED, without prejudice.
3        2. Any pending motions are dismissed as moot.
4        IT IS SO ORDERED. The District Court Executive is hereby directed to
5 file this Order and provide copies to counsel and CLOSE this file.
6        DATED this 21st day of November 2019.
7
8
9
10
11
                                                    6WDQOH\$%DVWLDQ
12
                                               8QLWHG6WDWHV'LVWULFW-XGJH
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28


     ORDER DISMISSING CASE * 2
